DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 5-15, 17-25, 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No: US 20200374921 A1) in view of Cirik et al (Pub. No: US 20190357260 A1).
Regarding claims 1, 2,  Li et al discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), comprising: receiving (the terminal device receives the paging message in a subsequent process; the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) control signaling indicating a truncating configuration (performs indication by adding preamble sequence configuration information to an 
However, Li et al, does not specifically disclose the features of removing the indicated set of bits and transmitting the truncated identification indicator to a base station.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the indicated set of bits (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) and transmit the truncated  (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) to a base station (the wireless device may receive the DL assignment via the PBWP, for example, based on a BWP indicator indicating the PBWP and the second field being set to a first value; the wireless device may activate a first BWP as an SBWP, for example, if the wireless device receives the one or more DCIs based on the first DCI format; in addition, a base station may send (transmit) a MAC CE comprising an n-bit bitmap (an 8-bit bitmap associated with 4 bits for DL BWPs and/or 4 bits for UL BWPs, or any other quantity of bits) indicating that one or more BWPs may be activated/deactivated; paragraph 0324-0325, 0331, 0353). Note that the reconfiguration, addition, and removal of SCells may be performed by RRC messaging. At intra-NR handover, RRC may add, remove, and reconfigure SCells for usage with the target PCell 
Regarding claim 5, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein each field of the one or more fields of the initial identification indicator comprises a fixed number of bits (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206; paragraph 0148).  
	Regarding claim 6, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein generating the truncated identification indicator further comprises: truncating (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) a first field of the one or more fields of the initial identification indicator based at least in part on a number of bits within a second field of one or more fields of the truncated identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain 
	Regarding claim 7, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the one or more fields of the initial identification indicator comprise a network function identifier field and a UE identifier field (a network device for performing downlink transmission, sending the preamble sequence on the physical channel resource; the first identification information is a system architecture evolution; and the first identifier is an S-TMSI of the terminal device, and the S-TMSI of the terminal device is identical to one of at least one S-TMSI of the one or more to-be-paged terminal devices ; paragraph 0016, 0014).  
	Regarding claim 8, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the truncated identification indicator comprises a temporary mobile subscription identifier (the first identification information is an international mobile subscriber identity IMSI, the first identifier is an international mobile subscriber identity (International Mobile Subscriber Identity, IMSI) of the terminal device, and the second identifier is an international mobile subscriber identity IMSI of the terminal device; or the second identifier is a cell radio network temporary identifier (Cell Radio Network Temporary Identity Temporary, C-RNTI) of the terminal device ; paragraph 0017, 0025-0026).

	Regarding claim 10, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the truncated identification indicator is a radio resource control connection reestablishment message for narrowband-internet of things (the terminal device may be specifically a mobile phone, a tablet computer, an internet of Things, IoT device; paragraph 0125; an RRC message may include one or more paging records, and each paging record includes first identification information of one to-be-paged terminal device; the random access response message may be carried in manners such as an RRC message, a MAC CE, or DCI; paragraph 0184, 0186, 0188).
	Regarding claim 11, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), further comprising: establishing (the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) a connection with the base station based at least in part on transmitting the truncated identification indicator (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147).
	Regarding claim 12, Li et al as modified discloses a method (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein 
	Regarding claims 13, 14, Li et al discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), comprising: determining (receives the paging message in a subsequent process, determines that the terminal device is paged, and after determining that the terminal device is paged, may continue to complete the random access procedure; paragraph 0057, 0111), by the access and mobility management function (the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; the terminal device needs to match an identifier of the terminal device against a UE ID carried in the paging message, to determine whether the paging message pages the terminal device; paragraph 0114, 0120, 0132), a truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of an initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an 
However, Li et al, does not specifically disclose the features of removing the indicated set of bits and receiving, by the base station, a truncated identification indicator based at least in part on the truncating configuration.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the indicated set of bits (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned 
Regarding claim 15, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), further comprising: identifying (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0148, 0154) a number of least significant bits of one or more fields of the initial identification indicator (the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148), wherein the truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) is based at least in part on the identified number of least significant bits (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) and the truncated identification indicator comprises the identified number of least significant bits of the one or more fields (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184).

	 Regarding claim 18, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), wherein determining the truncating configuration further comprises: determining (receives the paging message in a subsequent process, determines that the terminal device is paged, and after determining that the terminal device is paged, may continue to complete the random access procedure; paragraph 0057, 0111) to truncate (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) a first field of the one or more fields of the initial identification indicator based at least in part on a number of bits within a second field of one or more fields of the truncated identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the 
Regarding claim 19, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), wherein the one or more fields of the initial identification indicator comprise a network function identifier field and a UE identifier field (a network device for performing downlink transmission, sending the preamble sequence on the physical channel resource; the first identification information is a system architecture evolution; and the first identifier is an S-TMSI of the terminal device, and the S-TMSI of the terminal device is identical to one of at least one S-TMSI of the one or more to-be-paged terminal devices ; paragraph 0016, 0014).  
	Regarding claim 20, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), wherein the truncated identification indicator comprises a temporary mobile subscription identifier (the first identification information is an international mobile subscriber identity IMSI, the first identifier is an international mobile subscriber identity (International Mobile Subscriber Identity, IMSI) of the terminal device, and the second identifier is an international mobile subscriber identity IMSI of the terminal device; or the second identifier is a cell radio network temporary identifier (Cell Radio Network Temporary Identity Temporary, C-RNTI) of the terminal device ; paragraph 0017, 0025-0026).

	Regarding claim 22, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), wherein the truncated identification indicator is a radio resource control connection reestablishment message for narrowband-internet of things (the terminal device may be specifically a mobile phone, a tablet computer, an internet of Things, IoT device; paragraph 0125; an RRC message may include one or more paging records, and each paging record includes first identification information of one to-be-paged terminal device; the random access response message may be carried in manners such as an RRC message, a MAC CE, or DCI; paragraph 0184, 0186, 0188).
	Regarding claim 23, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), further comprising: establishing a connection with a user equipment based at least in part on receiving the truncated identification indicator (a 
Regarding claims 24, 25, Li et al discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), comprising: a processor (processor 1410), memory (memory 1530) coupled with the processor (the memory is coupled with the processor; see fig. 14 for details); and instructions stored in the memory and executable by the processor (processor 1430) to cause the apparatus to: receive (the terminal device receives the paging message in a subsequent process; the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) control signaling indicating a truncating configuration for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of an initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184); generate (the paging message generated by the gNB may include first identification information of one or more to-be-paged terminal devices; note that the first identification information may be any one or more of an S-TMSI, an IMSI, a C-RNTI, or another NAS identifier; paragraph 0182-0183) a truncated identification indicator (the gNB generates a corresponding random access response message based on one or more preamble sequences received on the PRACH resource; the random access response message includes 
However, Li et al, does not specifically disclose the features of removing the indicated set of bits and transmitting the truncated identification indicator to a base station.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the indicated set of bits (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) and transmit the truncated  (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) to a 
	Regarding claim 28, Li et al as modified discloses wherein each field of the one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of the initial identification indicator comprises a fixed number of bits (the first identification 
	Regarding claim 29, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the instructions for generating the truncated identification indicator are further executable by the processor to cause the apparatus to: truncate (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) a first field of the one or more fields of the initial identification indicator based at least in part on a number of bits within a second field of one or more fields of the truncated identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184).
	Regarding claim 30, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the one or more fields of the initial identification indicator comprise a network function identifier field and a UE identifier field (a network device for performing downlink transmission, sending the preamble sequence on the physical channel resource; the first identification information is a system architecture evolution; and the first identifier is an S-TMSI of the terminal device, and 
	Regarding claim 31, Li et al as modified discloses a method (fig. 3) for wireless communication at a network (network device 10; paragraph 0125) comprising an access and mobility management function and a base station (a new radio eNodeB, a macro Base Station, , a high frequency Base Station; paragraph 0124), wherein the truncated identification indicator comprises a temporary mobile subscription identifier (the first identification information is an international mobile subscriber identity IMSI, the first identifier is an international mobile subscriber identity (International Mobile Subscriber Identity, IMSI) of the terminal device, and the second identifier is an international mobile subscriber identity IMSI of the terminal device; or the second identifier is a cell radio network temporary identifier (Cell Radio Network Temporary Identity Temporary, C-RNTI) of the terminal device ; paragraph 0017, 0025-0026).
	Regarding claim 32, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the control signaling comprises dedicated control signaling or broadcast control signaling (performs indication by adding preamble sequence configuration information to an RRC message; paragraph 0148, 0154). 
	Regarding claim 33, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the truncated identification indicator is a radio resource control connection reestablishment message for narrowband-Internet of things (the terminal device may be specifically a mobile phone, a tablet computer, an internet of Things, IoT device; paragraph 0125; an RRC message may 
	Regarding claim 34, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the instructions are further executable by the processor to cause the apparatus to: establish a connection with the base station based at least in part on transmitting the truncated identification indicator a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147). 
	Regarding claim 35, Li et al as modified discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), wherein the instructions for receiving the control signaling are further executable by the processor to cause the apparatus to: receive the control signaling from an access and mobility management function(performs indication by adding preamble sequence configuration information to an RRC message; the random access response message includes uplink resource indication information and a preamble identifier ; paragraph 0184, 0187-0188). 
Regarding claim 36, Li et al discloses an apparatus (fig. 3) for wireless communication at a user equipment (terminal device 21 or UE; paragraph 0125), comprising: means for receiving  (the terminal device receives the paging message in a subsequent process; the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) control signaling indicating a truncating configuration (performs indication by adding preamble sequence configuration information to an 
However, Li et al, does not specifically disclose the features of removing the indicated set of bits and transmitting the truncated identification indicator to a base station.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the indicated set of bits (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) and transmit the truncated  (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) to a base station (the wireless device may receive the DL assignment via the PBWP, for example, based on a BWP indicator indicating the PBWP and the second field being set to a first value; the wireless device may activate a first BWP as an SBWP, for example, if the wireless device receives the one or more DCIs based on the first DCI format; in addition, a base station may send (transmit) a MAC CE comprising an n-bit bitmap (an 8-bit bitmap associated with 4 bits for DL BWPs and/or 4 bits for UL BWPs, or any other quantity of bits) indicating that one or more BWPs may be activated/deactivated; paragraph 0324-0325, 0331, 0353). Note that the reconfiguration, addition, and removal of SCells may be performed by RRC messaging. At intra-NR handover, RRC may add, remove, and reconfigure SCells for usage with the target PCell 
Regarding claim 37, Li et al discloses a wireless communications network comprising an access and mobility management function and a base station(a new radio eNodeB, a macro Base Station, a high frequency Base Station; paragraph 0124), comprising: means for determining (receives the paging message in a subsequent process, determines that the terminal device is paged, and after determining that the terminal device is paged, may continue to complete the random access procedure; paragraph 0057, 0111), by the access and mobility management function (the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; the terminal device needs to match an identifier of the terminal device against a UE ID carried in the paging message, to determine whether the paging message pages the terminal device; paragraph 0114, 0120, 0132), a truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated 
However, Li et al, does not specifically disclose the features of removing the indicated set of bits and means for receiving, by the base station, a truncated identification indicator based at least in part on the truncating configuration.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits 
Regarding claim 38, Li et al discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment , the code comprising instructions executable by a processor to: receive (the terminal device receives the paging message in a subsequent process; the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; paragraph 0012, 0057) control signaling indicating a truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) for truncating one or more fields (a truncation algorithm: a truncated value of the ID of the beam, a truncated value of the name of the beam, a truncated value of the index of the beam ; paragraph 0063, 0147) of an initial identification indicator (the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; in addition, the identification information of a beam may be specifically one or more of an ID of the beam, an ID generated based on the ID of the beam, a name of the beam, an index of the beam, an index generated based on the index of the beam, a derivative value of the ID of the beam; paragraph 0148, 0154, 0184); generate a truncated identification indicator for the UE according to the truncating configuration (remove or add bits) by removing one or more bits from the initial identification indicator (perform indication by adding preamble sequence configuration information to an RRC message, a MAC CE, DCI: read as remove or add bits; the first identification information may be identification information obtained after an S-TMSI is truncated to obtain least significant 16 bits; paragraph 0206, 0209-0210, 0148, 0154); and 
However, Li et al, does not specifically disclose the features of removing the indicated set of bits and transmitting the truncated identification indicator to a base station.
On the other hand, Cirik et al, from the same field of endeavor, teaches that the UE (a wireless device may have an RRC connection with a network; paragraph 0080, 0289) may remove (the one or more second fields may comprise a quantity of bits; it can remove or add bits paragraph 0081, 0082, 0289) the indicated set of bits (a base station may send one or more MAC PDUs to a wireless device; a MAC PDU may comprise a bit string that may be byte aligned (multiple of eight bits) in length; bit strings may be represented by tables in which the most significant bit is the leftmost bit of the first line of the table, and the least significant bit is the rightmost bit on the last line of the table; paragraph 0188-0189) and transmit the truncated  (truncate or remove bits; paragraph 0185) identification indicator (the BWP indicator indicates the second BWP; and the second field being set to a second value; paragraph 0299, 0325) to a base station (the wireless device may receive the DL assignment via the PBWP, for example, based on a BWP indicator indicating the PBWP and the second field being set to a first value; the wireless device may activate a first BWP as an SBWP, for example, if the wireless device receives the one or more DCIs based on the first DCI format; in addition, a base station may send (transmit) a MAC CE comprising an n-bit bitmap (an 8-bit bitmap associated with 4 bits for DL BWPs and/or 4 bits for UL BWPs, or any other quantity of bits) indicating that one or more BWPs may be activated/deactivated; paragraph 0324-0325, 0331, 0353). Note that the 
Regarding claim 39, Li et al discloses a non-transitory computer-readable medium storing code for wireless communications (fig. 1, fig. 14), the code comprising instructions executable by a processor (processor 1410) to: determine (receives the paging message in a subsequent process, determines that the terminal device is paged, and after determining that the terminal device is paged, may continue to complete the random access procedure; paragraph 0057, 0111), by an access and mobility management function (the terminal device performs random access to establish a connection to the network device, and receives data sent by the network device; the terminal device needs to match an identifier of the terminal device against a UE ID carried in the paging message, to determine whether the paging message pages the terminal device; paragraph 0114, 0120, 0132), a truncating configuration (performs indication by adding preamble sequence configuration information to an RRC message) for truncating one or more fields (a truncation 
However, Li et al, does not specifically disclose the features of removing the indicated set of bits and However, Li et al, does not specifically disclose the features of removing the indicated set of bits and receiving, by a base station, a truncated identification indicator based at least in part on the truncating configuration. 
.

Claims 4, 16, 27, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No: US 20200374921 A1) in view of Cirik et al (Pub. No: US 20190357260 A1) as applied to claims 1, 13 above, and further in view of Heo et al (Pub. No: US 20200288494 A1).
Regarding claims 4, 16, 27, Li and Cirik disclose everything claimed as explained above except the features of the truncated identification indicator comprises a concatenation of the one or more fields of the initial identification indicator, wherein at least one of the one or more fields is truncated according to the truncating configuration.
However, Heo et al discloses the features of the truncated identification indicator (the buffer status report (BSR) may include a Logical Channel ID field indicative of a variable truncated BSR; the UE 110 may encode a BSR on a PUSCH; in addition, the truncated variable BSR indicating that the UE 110 has data to transmit in more than three LCGs may be triggered; the base station 140 may encode BWP configuration information and mapping information in a RRC message; paragraph 0041, 0045) comprises a concatenation (concatenation, segmentation and reassembly of RLC SDUs for UM and AM data transfers; the RLC layer XV03 may also execute re-segmentation of RLC data PDUs for AM data transfers, reorder RLC data PDUs for .
Allowable Subject Matter
Claims 3, 26, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641